Exhibit 10(h) EXECUTION VERSION AMENDMENT AND RESTATEMENT AGREEMENT DATED JULY 2014 BETWEEN WESTERN POWER DISTRIBUTION (SOUTH WEST) PLC as the Company THE MANDATED LEAD ARRANGERS JOINT COORDINATORS THE LENDERS and THE FACILITY AGENT RELATING TO A MULTICURRENCY REVOLVING FACILITIES AGREEMENT ORIGINALLY DATED12JANUARY2012 Allen & Overy LLP CONTENTS Clause Page 1. Interpretation 1 2. Representations 2 3. Restatement 3 4. Commitments 3 5. Joint Coordinators 3 6. Fees 3 7. Confirmations 3 8. Miscellaneous 3 9. Governing Law 4 Schedules 1. Effective Date Lenders 5 2. Conditions Precedent to the Effective Date 6 3. Amended and Restated Revolving Facility Agreement 7 Signatories THIS AGREEMENT is dated July 2014 and made BETWEEN: WESTERN POWER DISTRIBUTION (SOUTH WEST) PLC (registered number 02366894) (the Company); THE MANDATED LEAD ARRANGERS (as defined in the Original Revolving Facility Agreement); THE JOINT COORDINATORS (as defined in the Original Revolving Facility Agreement); THE LENDERS (as defined in the Original Revolving Facility Agreement); and MIZUHO BANK, LTD. as facility agent (the Facility Agent). IT IS AGREED as follows: 1.
